DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 12/27/2021. Claims 1, 8 and 15 are independent claims. Claims 22-27 have been added. Claims 1-27 have been examined and rejected in the current patent application. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2021, 10/20/2021, 01/05/2022 and 03/07/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The amendment to the title of the invention, submitted on 12/27/2021 by the Applicant(s), is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 2013/0227411 A1, hereinafter Das) in view of Anzures et al. (US 2008/0055272 A1, hereinafter Anzures). 

Regarding independent claim(s) 1, Das discloses an electronic device (reads on Para 0024 and Fig. 1A-1B, computing device 100), comprising: a display (reads on Para 0024-0025 and Fig. 1A-1B, computing device 100 may include one or more components, such as a display 105, display 105 may be a touch screen, such that a user may be able to provide touch-based user input to computing device 100 via display 105); a touch-sensitive surface (reads on Para 0024-0025 and Fig. 1A-1B, computing device 100 may include one or more components, such as a display 105, display 105 may be a touch screen, such that a user may be able to provide touch-based user input to computing device 100 via display 105); one or more processors (reads on Para 0025 and Fig. 1A-1B, computing device 100 may include one or more processors ( e.g., processor 120), one or more memory units ( e.g., memory 125)); memory (reads on Para 0025 and Fig. 1A-1B, computing device 100 may include one or more processors ( e.g., processor 120), one or more memory units ( e.g., memory 125)); and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (reads on Para 0028 and Fig. 1A-1B, memory 125 may store one or more program modules, as well as various types of information, that may be used by processor 120 and/or other components of device 100 in providing the various features and functionalities discussed herein), the one or more programs including instructions for: receiving, from an external device, a communication with data, the data corresponding to user touch input detected by the external device as part of a communication application (reads on Para 0034-0037 & 0043 and Fig. 2-3, in step 305, a message that includes haptic data may be received. For example, in step 305, computing device 100 may receive a message that includes haptic data); after receiving the communication, displaying, on the display, an indication of the communication received from the external device (reads on Para 0037- and Fig. 2-3, in step 204, at least one recipient (e.g., a "second user" or "User B") of the one or more recipients may receive the electronic message. In step 205, the second user's computing device may display a notification indicating that haptic feedback is available); while displaying the indication of the communication received from the external device, detecting, on the touch-sensitive surface, a touch input at a location corresponding to the indication of the communication (reads on Para 0039 and Fig. 2-3, in step 206, the second user may select the displayed notification); and in response to receiving the touch input at the location corresponding to the indication of the communication, displaying, on the display, a visual representation of the data (reads on Para 0039 & 0041 and Fig. 2-3, subsequently, in step 208, the second user's computing device may provide the haptic feedback to the second user. This haptic feedback may be provided to the second user by electronically actuating one or more transducers and/or other components in order to create the desired effect or effects). 
Although, Das discloses a sensation enhanced messaging that receives an electronic message, and the electronic message may include sender-specified haptic data that identifies at least one non-vibratory haptic sensation to be provided to a recipient of the electronic message and the computing device may cause haptic feedback to be provided to a user based on the sender-specified haptic data and the computing device 100 may transform the haptic input into data representing the haptic sensation by determining one or more parameters that define the magnitude and duration, (see Abstract & Para 0066 and Fig. 7).
However, Das does not appears to specifically disclose wherein determining that the visual representation has been displayed for a threshold duration of time; and in response to determining that the visual representation has been displayed for the threshold duration of time, fading out display of the visual representation. 
In the same field of endeavor, Anzures discloses wherein determining that the visual representation has been displayed for a threshold duration of time (reads on Para 0167-0168 and Fig. 7A-7B & 8C, a progress bar is displayed (8204) (e.g., 2310 in FIG. 7A). A determination is made about whether a predefined amount of time (e.g., a value between 0.5 and 2.0 seconds, although larger or smaller values could also be used) has elapsed); and in response to determining that the visual representation has been displayed for the threshold duration of time, fading out display of the visual (reads on Para 0158 & 0168 and Fig. 7A & 8C, if the predefined amount of time has elapsed (8212-Yes), display of the progress bar ceases (8214). In other words, the progress bar fades out or otherwise disappears from the touch screen display. graphics other than the video 2302 (e.g., graphics 2304, 2306 2308, 2310, 2312, and/or 2314) may fade out if there is no contact with the touch screen 112 for a predefined time).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the sensation enhanced messaging mechanism of Das in order to have incorporated the content display fade-out mechanism, as disclosed by Anzures, into the sensation enhanced messaging mechanism of Das since both of the mechanisms are directed to content display controlling mechanisms and by incorporating the teachings of Anzures into Das would produce a mechanism for fading out or otherwise disappearing content from a touch screen display if a predefined amount of time has elapsed, as disclosed by Anzures, (see Para 0168 and Fig. 8C). 

Regarding independent claims 8 and 15, claims 8 and 15 are method claim and non-transitory computer-readable storage medium claim respectively that corresponds to the device of claim 1. Therefore, claims 8 and 15 are rejected for at least the same reasons as the device of claim 1.  

Claims 2-6, 9-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 2013/0227411 A1, hereinafter Das) in view of Anzures et al. (US 2008/0055272 A1, hereinafter Anzures) and further in view of Nikolovski et al. (US 2012/0120014 A1, hereinafter Nikolovski). 

Regarding dependent claim(s) 2, the combination of Das and Anzures discloses the device as in claim 1. Das further discloses wherein the user touch input detected by the external device comprises a first stroke (reads on Para 0063-0064 and Fig. 5, the haptic input may be received as touch-based user input that defines one or more lines and/or one or more shapes to be reproduced as protrusions on and/or otherwise be provided to the one or more recipients and/or recipient devices). 
However, the combination of Das and Anzures does not appears to specifically disclose wherein the first stroke has characteristic kinematics, and wherein receiving the communication with data comprises receiving data indicating the characteristic kinematics of the first stroke. 
In the same field of endeavor, Nikolovski discloses wherein the first stroke has characteristic kinematics (reads on Para 0066-0067 and Fig. 1-2, shown in FIG. 2, a screen to display the kinematic curve 28 obtained by interpolation of the detected tracing 26), and wherein receiving the communication with data comprises receiving data indicating the characteristic kinematics of the first stroke (reads on Para 0054 & 0066 and Fig. 1, an interactive tablet object 18, connected to the microcomputer 12 by a wired or wireless connection 20, for a series of single or multiple touches detected on the touch-sensitive plate 24, forming a single or multiple tracing 26, a location of this tracing 26 can be seen on the screen of the microcomputer 12, in the form of a kinematic curve 28 obtained by interpolating the detected tracing 26).


Regarding dependent claim(s) 3, the combination of Das, Anzures and Nikolovski discloses the device as in claims 1-2. Nikolovski further discloses wherein displaying, on the display, the visual representation of the data comprises displaying, on the display, a visual representation of the first stroke according to the characteristic kinematics of the first stroke (reads on Para 0054 & 0066 and Fig. 1, an interactive tablet object 18, connected to the microcomputer 12 by a wired or wireless connection 20, for a series of single or multiple touches detected on the touch-sensitive plate 24, forming a single or multiple tracing 26, a location of this tracing 26 can be seen on the screen of the microcomputer 12, in the form of a kinematic curve 28 obtained by interpolating the detected tracing 26). 

Regarding dependent claim(s) 4, the combination of Das, Anzures and Nikolovski discloses the device as in claims 1-2. The combination of Das and Nikolovski further discloses wherein the user touch input detected by the external device further (reads on Para 0063-0064 and Fig. 5, the haptic input may be received as touch-based user input that defines one or more lines and/or one or more shapes to be reproduced as protrusions on and/or otherwise be provided to the one or more recipients and/or recipient devices; Das), wherein the second stroke has characteristic kinematics (reads on Para 0066-0067 and Fig. 1-2, shown in FIG. 2, a screen to display the kinematic curve 28 obtained by interpolation of the detected tracing 26; Nikolovski), wherein the first and second stroke are separated by an intervening amount of time, and wherein receiving the communication with data comprises receiving data indicating the intervening amount of time and the characteristic kinematics of the second stroke (reads on Para 0130 and Fig. 1-2, the kinematic curve 28 can further be comprised of multiple segments, the last point of one segment and the first point of the following segment being characterized by a break in contact with the touch-sensitive plate 24 for a predefined minimum time, such as between 50 ms and 150 ms; Nikolovski). 

Regarding dependent claim(s) 5, the combination of Das, Anzures and Nikolovski discloses the device as in claims 1-2 and 4. Nikolovski further discloses wherein displaying, on the display, the visual representation of the data comprises displaying, on the display, a visual representation of the data according to the characteristic kinematics of the first stroke, the characteristic kinematics of the second stroke, and the intervening amount of time (reads on Para 0130-0131 and Fig. 1, as indicated with reference to FIG. 1, for a series of single or multiple touches detected on the touch-sensitive plate 24, forming a single or multiple tracing 26, a location of this tracing 26 can be seen on the screen of the microcomputer 12, in the form of a kinematic curve 28 obtained by interpolating the detected tracing 26. The kinematic curve 28 can further be comprised of multiple segments, the last point of one segment and the first point of the following segment being characterized by a break in contact with the touch-sensitive plate 24 for a predefined minimum time, such as between 50 ms and 150 ms). 

Regarding dependent claim(s) 6, the combination of Das, Anzures and Nikolovski discloses the device as in claims 1-2 and 4-5. Nikolovski further discloses wherein displaying, on the display, the visual representation of the data comprises displaying a visual representation of the first stroke, followed by a pause of the intervening amount of time, and then displaying a visual representation of the second stroke (reads on Para 0130-0131 and Fig. 1, as indicated with reference to FIG. 1, for a series of single or multiple touches detected on the touch-sensitive plate 24, forming a single or multiple tracing 26, a location of this tracing 26 can be seen on the screen of the microcomputer 12, in the form of a kinematic curve 28 obtained by interpolating the detected tracing 26. The kinematic curve 28 can further be comprised of multiple segments, the last point of one segment and the first point of the following segment being characterized by a break in contact with the touch-sensitive plate 24 for a predefined minimum time, such as between 50 ms and 150 ms).

Regarding dependent claims 9-13 and 16-20, claims 9-13 and 16-20 are method claims and non-transitory computer-readable storage medium claims .
  
Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 2013/0227411 A1, hereinafter Das) in view of Anzures et al. (US 2008/0055272 A1, hereinafter Anzures) and further in view of Abate (US 2014/0062904 A1, hereinafter Abate). 

Regarding dependent claim(s) 7, the combination of Das and Anzures discloses the device as in claim 1. Das further discloses wherein the user touch input detected by the external device has a beginning and an end, wherein the visual representation of the data comprises a beginning corresponding to the beginning of the user touch input and an end corresponding to the end of the user touch input (reads on Para 0063-0064 and Fig. 5, the haptic input may be received as touch-based user input that defines one or more lines and/or one or more shapes to be reproduced as protrusions on and/or otherwise be provided to the one or more recipients and/or recipient devices). 
However, the combination of Das and Anzures does not appears to specifically disclose wherein fading out display of the visual representation comprises fading out the beginning of the visual representation before fading out the end of the visual representation. 
In the same field of endeavor, Abate discloses wherein fading out display of the visual representation comprises fading out the beginning of the visual representation (reads on Para 0032-0033 and Fig. 3, As is shown in FIG. 3, the feedback of what the user has written that is displayed on the touch screen 106 fades gradually over time. The characters fade out and preferably will completely disappear from the display after a few seconds).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the sensation enhanced messaging and content display controlling mechanism of Das and Anzures in order to have incorporated the gradual fading display controlling mechanism, as disclosed by Abate, into the sensation enhanced messaging and content display controlling mechanism of Das and Anzures since these mechanisms are directed to content display controlling mechanisms and by incorporating the teachings of Abate into Das and Anzures would produce a mechanism for providing a gradual fading over time of the feedback is preferable to removing the character from the display each time a character is recognized, as disclosed by Abate, (See Para 0032-0033). 

Regarding dependent claims 14 and 21, claims 14 and 21 are method claim and non-transitory computer-readable storage medium claim respectively that corresponds to the device of dependent claim 7. Therefore, claims 14 and 21 are rejected for at least the same reasons as the device of dependent claim 7. 

Claims 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 2013/0227411 A1, hereinafter Das) in view of Anzures et al. (US 2008/0055272 A1, hereinafter Anzures) and further in view of Rowley et al. (US 8,094,942 B1, hereinafter Rowley). 

Regarding dependent claim(s) 22, the combination of Das and Anzures discloses the device as in claim 1. Das further discloses wherein the visual representation of the data is displayed within a drawing area of a first user interface (reads on Para 0072 and Fig. 6, the device 100 may provide visual feedback to the user as the user draws the outline of the shape 620 by displaying one or more line segments and/or points 630 that illustrate the detected outline of the shape 620), and subsequent to detecting the one or more touch inputs, transmitting, to the external device, a second communication with data corresponding to the one or more touch inputs (reads on Para 0068 & 0071 and Fig. 2, 5-7, composing a sensation-enhanced message may include a recipient selection menu 605 via which a user may select and/or otherwise specify one or more recipients for the message being composed).
However, the combination of Das and Anzures does not appears to specifically disclose wherein subsequent to fading out display of the visual representation within the drawing area of the first user interface while maintaining display of the drawing area of the first user interface, detecting one or more touch inputs at one or more positions on the display that correspond to the drawing area of the first user interface.  
In the same field of endeavor, Rowley discloses wherein subsequent to fading out display of the visual representation within the drawing area of the first user interface while maintaining display of the drawing area of the first user interface, detecting one or more touch inputs at one or more positions on the display that correspond to the (reads on Col. 6 & 9 Lines 7-28 & 15-33, character recognition module 10 instructs I/0 device 12 to cease displaying and/or modify the display of any previously displayed graphical representation of recognized input 26. For example, the ink corresponding to recognized input 26 may fade out). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the sensation enhanced messaging display management mechanism of Das and Anzures in order to have incorporated the handwriting strokes display management mechanism, as disclosed by Rowley, into the sensation enhanced messaging display management mechanism of Das and Anzures since these mechanisms are directed to touch-based input and object display management mechanisms and by incorporating the teachings of Rowley into Das and Anzures would produce a mechanism to cease displaying and/or modify the display (e.g. fade out) of any previously displayed graphical representation of recognized input, as disclosed by Rowley, (see Col. 6 Lines 8-28). 
	
Regarding dependent claims 24 and 26, claims 24 and 26 are method claim and non-transitory computer-readable storage medium claim respectively that corresponds to the device of dependent claim 22. Therefore, claims 24 and 26 are rejected for at least the same reasons as the device of dependent claim 22. 

Claims 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 2013/0227411 A1, hereinafter Das) in view of Anzures et al. (US 2008/0055272 A1, hereinafter Anzures) in view of Rowley et al. (US 8,094,942 B1, hereinafter Rowley) and further in view of Marshall et al. (US 2015/0134722 A1, hereinafter Marshall). 

Regarding dependent claim(s) 23, the combination of Das, Anzures and Rowley discloses the device as in claim 1. Rowley further discloses wherein subsequent to fading out display of the visual representation, the electronic device is configured to receive touch inputs within the drawing area of the first user interface (reads on Col. 6 & 9 Lines 7-28 & 15-33, character recognition module 10 instructs I/0 device 12 to cease displaying and/or modify the display of any previously displayed graphical representation of recognized input 26. For example, the ink corresponding to recognized input 26 may fade out).  
However, the combination of Das, Anzures and Rowley does not appears to specifically disclose wherein while the visual representation is displayed within the drawing area of the first user interface, the electronic device is not configured to receive touch inputs within the drawing area of the first user interface. 
In the same field of endeavor, Marshall discloses wherein while the visual representation is displayed within the drawing area of the first user interface, the electronic device is not configured to receive touch inputs within the drawing area of the first user interface (reads on Para 0077, presentation 472 also includes one or more user navigation control statues 487 which indicate, for respective user navigation controls 336 of the presentation application 214, whether the respective user navigation control 336 is enabled or disabled at the viewer clients during the presentation. In some embodiments, by default, all user navigation controls 336 are disabled at viewer clients during the presentation). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the sensation enhanced messaging display management mechanism of Das, Anzures and Rowley in order to have incorporated the presentation user interface customization mechanism, as disclosed by Marshall, into the sensation enhanced messaging display management mechanism of Das, Anzures and Rowley since these mechanisms are directed to touch-based input and object display management mechanisms and by incorporating the teachings of Marshall into Das, Anzures and Rowley would produce a mechanism for disabling all user navigation controls at viewer clients during the presentation, as disclosed by Marshall, (see Para 0077). 

Regarding dependent claims 25 and 27, claims 25 and 27 are method claim and non-transitory computer-readable storage medium claim respectively that corresponds to the device of dependent claim 23. Therefore, claims 25 and 27 are rejected for at least the same reasons as the device of dependent claim 23. 

Response to Arguments
The Examiner acknowledges the Applicant’s addition of claims 22-27. 

Regarding independent claim 1, the Applicant(s) alleges that the combination of Das et al. (Pub No. US 2013/0227411 A1, hereinafter Das) in view of Anzures et al. 
Contrary to Applicant’s arguments, Das discloses a sensation-enhanced messaging mechanism that receives a request from a user of the computing device 100 to compose a haptic message that includes receiving a haptic input that specifies one or more haptic sensations that the user of the computing device 100 would like to include in the sensation-enhanced message, where such haptic sensations are to be provided to the one or more recipients of the message via the one or more recipient devices, the haptic input may be received as touch-based user input that defines one or more lines and/or one or more shapes to be reproduced as protrusions on and/or otherwise be provided to the one or more recipients and/or recipient devices, one or more recipients may display a notification that includes an icon indicating that a message that includes embedded haptic data has been received, may select the displayed notification and may interpret the selection as a request (in response to receiving the touch input at the location corresponding to the indication of the communication) to view the electronic message and/or play back the haptic sensation identified by the haptic data embedded in the electronic message (displaying, on the display, a visual representation of the data), (see Para 0034-0041 & 0059-0069 and Fig. 2-6 & 8A-8B). 
Das further discloses an example of a device displaying a sensation-enhanced message according to one or more illustrative aspects of the disclosure in which the device 100 may actuate one or more haptic components, such as haptic components 150 and 155, in order to create a protrusion 810 in accordance with the haptic data 
Consequently, and given the broadest, most reasonable interpretation of the claim language, Das in view of Anzures are considered to teach independent claim 1. 
Similar arguments have been presented for independent claims 8 and 15 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant(s) states that dependent claims 2-7, 9-14 and 16-27 recites all the limitations of the independent claims 1, 8 and 15, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 8 and 15. However, as discussed above, Das in view of Anzures are still considered to teach independent claims 1, 8 and 15. Consequently, dependent claims 2-7, 9-14 and 16-27 are rejected. 

Secondly, the Applicant(s) alleges that the proposed modification is rooted in impermissible hindsight. 
Contrary to Applicant’s arguments, Das discloses a sensation-enhanced messaging mechanism that allows one or more recipients to select the displayed notification and may interpret the selection as a request to view the electronic message and/or play back the haptic sensation identified by the haptic data embedded in the electronic message, (see Para 0034-0041 & 0059-0069 and Fig. 2-6 & 8A-8B). Das further discloses transform the haptic input into data representing the haptic sensation by determining one or more parameters that define the magnitude and duration, (see Para 0066 and Fig. 7 & 8A-8B). 

In the same field of endeavor related to graphical object display management user interface mechanism, Anzures discloses a video player user interface mechanism that a progress bar is displayed and a determination is made about whether a predefined amount of time has elapsed and if the predefined amount of time has elapsed, display of the progress bar ceases; in other words, the progress bar fades out or otherwise disappears from the touch screen display, (see Para 0167-0168 and Fig. 7A & 8C Items 8212 & 8214). 
In other words, Anzures discloses a video player user interface mechanism that displays a progress bar portion on the video player user interface and a graphical object 
Thus, a person of ordinary skill in the art would have been motivated to combine the sensation-enhanced messaging mechanism of Das and the video player graphical object display management user interface mechanism of Anzures in order to receive a message containing message content and haptic data embedded in the message, display a notification of the received message to allow a user to select the notification to request to view the message content and playback a haptic sensation (e.g. shapes) identified by the haptic data embedded in the message and display the haptic sensation (e.g. shapes) based on a duration parameter by identifying that the haptic sensation (e.g. shapes) has been presented for an amount of time and stop presentation of the haptic sensation (e.g. shapes) by fading out the haptic sensation (e.g. shapes) from presentation if the identified amount of time has passed based on the duration parameter. 
Consequently, and given the broadest, most reasonable interpretation of the claim language, Das in view of Anzures are still considered to teach the inventive concept of independent claims 1, 8 and 15.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30 pm and alternate Fridays 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/HUGO MOLINA/
Primary Examiner, Art Unit 3648